In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated August 25, 1997, which granted the petition and stayed arbitration.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the prior arbitration award in favor of the appellant, which was not confirmed within one year pursuant to CPLR 7510, warranted a stay of the subsequent arbitration proceeding initiated by the appellant, premised upon the same claim (see, Protocom Devices v Figueroa, 173 AD2d 177). As the Supreme Court stated in its order, the appellant’s attempt to commence a second arbitration constitutes “no more than an attempt to circumvent the one-year limitations period for confirmation of an arbitration award” (see, CPLR 7510). Furthermore, any successive arbitration proceeding between the same parties concerning the identical circumstances as those reviewed in the prior arbitration would violate the principles of res judicata (see, Matter of Aetna Cas. & Sur. Co. v Bonilla, 219 AD2d 708). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.